DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the closest prior arts of records are Okouchi et al. (US 9,669,534) in view of Yeoh et al. (US 9,522,465) as described in the Office Action mailed on 02/01/2022. However, examiner agrees with applicant’s argument filed 04/27/2022 that Okouchi in view of Yeoh does not teach “the locking device further including an electrically insulating mounting device for mounting the locking element in the machine tool housing in order to electrically insulate the locking element from the machine tool housing” because “there is no reason to add the Yeoh coating or "electrical insulating device", which is for a screw that remains in place, to a locking device, which is repeatedly used to lock the spindle.“ (paragraph 5, p. 7)
Other prior art of record, alone or in combination, also does not teach every limitation of the independent claim 10.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722